Citation Nr: 1642227	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  14-28 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Dodd, Counsel






INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the benefits sought on appeal.

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA claims processing systems. 

The issue of entitlement to an increased evaluation in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD) has been raised by the record in a November 2014 statement from the Veteran's representative.  It was indicated that the Veteran disagreed with the RO's decision regarding an increased evaluation for PTSD in the September 2012 rating decision.  However, the Veteran had not previously submitted a notice of disagreement (NOD) and the time period for the initiation of an appeal of that rating decision has now passed.  In light of that, the Board finds that the November 2014 statement from the Veteran's representative is actually a new claim for increase that has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

The evidence of record does not show that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, given his educational background and occupational experience.



CONCLUSION OF LAW

The criteria for a total disability rating based on individual unemployability due to service-connected disabilities have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103 (a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119   (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

In a claim for an increased evaluation, the VCAA requirement is generic notice: the type of evidence needed to substantiate the claim, which consists of evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran received VCAA compliant notice via a letter in July 2012.  Accordingly, the Board finds that the duty to notify has been met.

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A (b), (c); 38 C.F.R. § 3.159 (c)(1)-(3).  The Veteran's service treatment records (STRs), private treatment records, and VA outpatient treatment records have been obtained and associated with the claims file. 

VA also provided the Veteran with an adequate medical examination.  The examination was adequate because it contained a history obtained from the Veteran and thorough examination relevant to the applicable rating criteria. It also addressed the functional effects caused by the Veteran's disability, to include the effects on his occupation. 

There is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  The Board finds that the duty to assist has been met.

Legal Criteria

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. For the purpose of determining one 60 percent disability, disabilities resulting from a common etiology or a single accident are considered as one disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321 (b), 4.16(b). 

In determining whether an individual is unemployable by reason of service-connected disabilities, consideration must be given to the type of employment for which the veteran would be qualified.  Such consideration would include education and occupational experience.  Age may not be considered a factor.  38 C.F.R. § 3.341.  Unemployability associated with advancing age or intercurrent disability may not be used as a basis for assignment of a total disability rating. 38 C.F.R. § 4.19.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107 (a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107 (b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49   (1990).  The benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Analysis

After reviewing the evidence of record, the Board has determined that the preponderance of the evidence is against the Veteran's claim for entitlement to a TDIU.

Initially, the Board notes that the Veteran is currently service connected for PTSD at 70 percent disabling from August 26, 2011, for bilateral hearing loss at 10 percent disabling from June 23, 2008 and 40 percent from April 26, 2012, and for tinnitus at 10 percent disabling from June 23, 2008.  The Veteran's combined evaluation is 80 percent from August 26, 2011.  Thus, the percentage requirements for a TDIU under 38 C.F.R. § 4.16 (a) have been met. As such, the inquiry turns to whether there is a showing that the individual is unable to secure and follow a substantially gainful occupation due to service-connected disabilities. 38 C.F.R. § 4.16 (b). 

The central inquiry is "whether a veteran's service-connected disability alone is of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's education, special training, and previous work experience, but not his age or the impairment caused by non-service connected disabilities.  See 38 C.F.R. §§ 3.341 , 4.16, 4.19 (2015); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

Considering the pertinent evidence in light of the above, the Board finds that the criteria for a TDIU are not met. 

The Board acknowledges that the Veteran has claimed to have been unemployed for a short time during the time pertinent to this appeal, as he retired in 2012.  However, as indicated above, unemployed does not mean unemployable. 

A review of the medical evidence of record as well as the Veteran's statements show that, with the exception of one instance of a job termination in 2012 due to the Veteran's self-elective retirement, the Veteran has been gainfully employed throughout the appeal period and for nearly 37 years prior.

According to an April 2012 letter from the Veteran's last employer, it was noted that he started working for that company on March 20, 1989 retired March 30, 2012.  However, it was not noted if the Veteran's service-connected disabilities were the cause of his retirement.  Rather the context of the letter seemed to indicate that the Veteran was retiring under normal circumstances of his own volition, as the letter ended wishing that the Veteran "enjoys his newfound freedom to its fullest."

The Veteran was provided with several VA examinations that assessed his service-connected disabilities and the effects on his employability in September 2012.  The Veteran's examination for his hearing loss and tinnitus determined that, while these conditions would have an effect on the Veteran's employment in not being able to hear as well for certain tasks and work settings, they would not render the Veteran unemployable, as he was able to use hearing aids to compensate.  The Veteran was also provided a general VA examination which further found that the Veteran had no physical disabilities that would prevent employment.

The Veteran was provided with a VA psychiatric examination to assess the effects of his PTSD.  Although the examiner found that the Veteran's disability manifested in occupational and social impairment with deficiencies in most areas, the Veteran was not found to be totally occupationally and socially impaired.  In particular, it was noted that the Veteran's biggest impairment due to his PTSD was his difficulties with interpersonal interactions, specifically due to irritability and social withdrawal.  However, it was further noted that, over the Veteran's prior 37 year work history, he had been able to successfully compensate for this deficiency in performing work that was not heavily reliant on interaction with the public.  As such, it was noted that the Veteran's PTSD did not prevent employment based upon the Veteran's symptom presentation and his extensive work history.

A review of the Veteran's outpatient treatment records did not show incidences in which the Veteran's disabilities negatively impacted his employment to the degree that such was prevented.  As such, it is reasonable to presume that, despite the small interruption in his employment prior to 1989 in which he alleges to have changed multiple jobs, the Veteran has been fully capable of gainful employment throughout the entire period of appeal.

Based on the above, the Board finds that the evidence does not show the Veteran to be incapable of performing the tasks that comport with his education and occupational experience.   The fact that Veteran was capable of adapting his interpersonal difficulties to continue working within his usual profession, to include getting new jobs when the old ones became unworkable, shows that he was still employable.  Also the fact that he was able to maintain this adaptability in spite of his PTSD over 37 years, despite the fact that it was difficult, also supports this.

Thus, a TDIU is not demonstrated by the record as the evidence of record fails to show that the Veteran is unemployable. 

The Board has considered whether the Veteran's claim should be referred to the Compensation and Pension director for consideration of entitlement to a TDIU on an extraschedular basis under 38 C.F.R. § 4.16 (b).   When there is plausible evidence that a Veteran is unable to secure and follow a substantially gainful occupation, without any affirmative evidence to the contrary, a Veteran's case is eligible for consideration under 38 C.F.R. § 4.16 (b) by referral to the Compensation and Pension Director.  In this case the criteria for referral have not been met as the preponderance of the evidence is against the Veteran's claim for a TDIU on an extraschedular basis. 

As the evidence fails to establish that the Veteran's service-connected disabilities preclude substantially gainful employment, the criteria for a TDIU are not met, and the claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim for a TDIU, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Entitlement to a TDIU due to service-connected disabilities is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


